Order entered September 12, 2022




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00039-CV

                       TRACEY B. THOMPSON, Appellant

                                         V.

                          MARTIN F. GAINES, Appellee

                  On Appeal from the 101st Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-19-09781

                                     ORDER

      By motion filed September 6, 2022, appellant complains of the accuracy of

the reporter’s record and requests the record be corrected. See TEX. R. APP. P.

34.6(e). Attached to the motion is a copy of the reporter’s record, marked with the

alleged errors.

      Texas Rule of Appellate Procedure 34.6 provides the procedure for ensuring

the accuracy of the reporter’s record. See TEX. R. APP. P. 34.6(e),(f). When, as

here, a concern about the record arises after the record has been filed, we may refer

the matter to the trial court for resolution. See id. 34.6(e)(3). Accordingly, we
GRANT appellant’s request to the extent we ORDER the trial court to conduct a

hearing, no later than October 12, 2022, to determine if the reporter’s record

accurately discloses what occurred in the trial court. If the trial court finds any

inaccuracies or omissions, the court must order the court reporter to conform the

record to what occurred in the trial court and to file certified corrections in this

Court no later than October 24, 2022. See id. 34.6(e)(2). The trial court shall

make written findings of fact which shall be filed in a supplemental clerk’s record

no later than October 19, 2022. A reporter’s record of the hearing shall also be

filed no later than October 19, 2022.

       The deadline for filing appellant’s brief is SUSPENDED. The Court will

set a new date for the filing of the brief once the concern regarding the reporter’s

record has been addressed.

       We DIRECT the Clerk of the Court to send a copy of this order, along with

a copy of appellant’s motion, to the Honorable Staci Williams, Presiding Judge of

the 101st Judicial District Court; Dallas County District Clerk Felicia Pitre; Terri

Etekochay, Official Court Reporter for the 101st Judicial District Court; and, the

parties.

       We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal shall be reinstated no later than October 31, 2022.

                                             /s/    CRAIG SMITH
                                                    JUSTICE